DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 5-8, 10-11, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/078186 of record.
	According to claim 1, the dry powder contains either antibody for inhalation or an angiogenesis inhibitor.
	WO 2018 teaches inhalable powder composition comprising IL-13 antibody for the treatment of asthma. The dry powder contains a stabilizer, trehalose or leucine in an amount of 4 to 40 % and phosphate buffer. Kit. The method of preparation of dry powder is by mixing the solution of leucine and trehalose with the solution of antibody in buffer salt and spray drying the mixture (Abstract, pages 3,  5, 8-10, 13, 17, 26-28, 35-36, Examples and claims).
2.	Claim(s) 1-8, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/031603.
	WO 2012 teaches dry powder formulations pages 41-42, 44) containing angiogenesis inhibitor sunitinib or bevacizumab or sorafenib  (page 13, lines 54-31, page 23, line 5, page 29, line 27, claims 9 and 11, pages 41-42) for the treatment of lung cancer; the powders contain trehalose. Additional  anti-cancer drugs such as cisplatin  can be administered by inhalation also (page 7 lines 6-10, page 29, lines 9-22).
3.	Claim(s) 1-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heslet (US 2013/0216608).
	Heslet teaches airway administration of dry powder compositions containing angiogenesis inhibitors for the treatment of cancers. The angiogenesis inhibitor taught are bevacizumab, sorafenib and sunitinib. The composition contains leucine. The components are in the form of a kit and also in a capsule or blister pack. (Abstract, 0024, 0064, 0068, 0081, 0084, 0109, 0170-0171, 0199, 0207-0222, Examples and claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 5-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/031603 or Heslet (US 2013/0216608 cited above.
	The teachings of WO 2012 and Heslet have been discussed above. WO 2012 and Heslet do not teach the entire range of the angiogenesis inhibitor or the stabilizer, dispersant and buffer. However, it would have been obvious to one of ordinary skill in the art to vary the amounts of the angiogenesis inhibitor since the amounts administered  and protocol of administration depend on several clinical factors such as the severity and nature of the disease to be treated, the subject’s age, Similarly, in the absence of showing the criticality, varying the amounts of buffer, stabilizer, dispersant would have been obvious to one of ordinary skill in the art in order to obtain the best possible results.
5.	Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/031603 or Heslet (US 2013/0216608 cited above, in view of Snyder (US 2012/0038073).
	The teachings of WO 2012 and Heslet have been discussed above. What is lacking in WO 2012 and Heslet is the teaching as to the inhalation powders are prepared.
	Snyder discloses a process of preparation of powder formulations for inhalation. The process involves the preparation of buffered solution of leucine and a solution of active agent and atomizing the mixture and directing the drying gas and collecting the particles. The process is applicable to many active agents (Abstract, 0058, 0074,  Figures, Examples and claims).
	It would have been obvious to one of ordinary skill in the art to prepare the dry powder formulations, with a reasonable expectation of success since the reference of Snyder shows the powder preparations by spray-drying technique is known in the art.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612